SMITH, District Judge.
This matter comes up on an appeal from a taxation of costs by the clerk and by agreement of counsel is submitted on written arguments. An action at law was brought in the state court by the plaintiffs against the defendant for damages for injuries, resulting in death, inflicted upon W. F. Acker, deceased, by reason of the negligence of the defendant, the railway company, in the management of its trains. The railway company, defendant, filed a petition for removal of the cause to this court on the ground that it was a suit at law of a civil nature arising under the laws of the United States. The transcript having been filed, a motion was made to remand, and after full hearing the court ordered the cause remanded, with. costs in favor of the plaintiffs. The clerk has taxed the costs, and included therein a docket fee of $10, allowed under the provisions of section 824, Revised Statutes of the United States (U. S. Comp. St. 1901, p/632), for a case at law when judgment is rendered without a jury.
The exact question was decided by the late Judge Simon ton,, then one of the Circuit Judges for this district, sitting in this court in the case of Riser v. Southern Ry. Co. et al., 116 Fed. 1014. That decision settled the practice in this court at the time, and I see no reason for not holding it to control the present case. It is therefore adjudged that the docket fee of $10 allowed by the clerk in his taxation be approved.